01/27/2022


      IN THE SUPREME COURT OF THE STATE OF MONTANA

                               No. DA 21-0632

IN THE MATTER OF

C.R.F. and M.D.F.,

      Youths in Need of Care


         ORDER GRANTING MOTION TO CONSOLIDATE


      Upon consideration of Appellant Mother K.J.F.’s, Motion to

Consolidate, and good cause appearing therefore, Appellant’s motion is

GRANTED and Cause Nos. 21-0632 and 21-0633 are hereby consolidated

under Cause No. DA 21-0632 and henceforth captioned In the Matter of

C.R.F. and M.D.F.




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                                      ORDER
                                                            Chief Justice, Montana Supreme Court
                                                                       January 27 2022